 QIC CORPORATIONQIC CorporationandTeamsters Union Local No. 7,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case7-CA-10370June 27, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn September 26, 1973, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the Respondent and the Gen-eral Counsel filed exceptions and supporting briefs.The Charging Party filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions,cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der,2 as modified herein.The Respondent excepts to the Administrative LawJudge's finding that it violated Section 8(a)(1) of theAct by maintaining a rule which prohibitedsolicita-tion "during working time." In the absence of anyevidence that the rule was adopted for a discriminato-ry purpose, or that it was discriminatorily enforced, orthat it was communicated or applied in such a way asto inhibit solicitation during an employee's free timeduring the workday, such a rule would not be unlaw-ful.' Since no such evidence was adduced here, wefind that the no-solicitation rule did not violate Sec-tion 8(a)(1) of the Act and will modify the recom-mended Order accordingly.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent,QIC Cor-poration,,Stevensville,Michigan,its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order,as so modified.1.Delete paragraph 1(c) and reletter the remainingparagraph.2. Insert the following as paragraph 2(b) and relet-63ter the remaining paragraphs accordingly:"(b)Make whole Dorothy Aldrich and Janet Cul-breath for any loss they may have suffered betweenthe date of their discriminatory discharge and the dateof the misconduct which bars their reinstatement.Backpay for the foregoing employees otherwise shallbe computed in the manner set forth in the section ofthisDecision entitled "The Remedy."3.Substitute the attached notice for that of theAdministrative Law Judge.1 In adopting the Administrative Law Judge's conclusion that Respondentdischarged Robinson for engaging in protected concerted activity,we do notrely on his finding that Garland testified he could not recall, but did not deny,a conversation with Robinson on April 13, 1973, in which he acceded to herrequest to withdraw her resignation previously submitted.We also note thatthe Administrative Law Judge erred in finding that criminal charges werefiled by the "Company" against the strikers; they were filed by nonstrikers.2 The-GeneralCounsel excepts to the Administrative Law Judge's failureto recommend that employees Dorothy Aldrich and Janet Culbreath beawarded backpay at least from the date of their unlawful discharge until thedate of their subsequent misconduct.While we agree with the AdministrativeLaw Judge that Aldrich and Culbreath engaged in misconduct which pre-cludes their reinstatement,we find merit in the General Counsel's exceptionthat those two employees are entitledto backpayfrom the date of theirdischarge until the date of such disqualifying misconduct. SeePepsi ColaBottling Company of Lumberton, Inc.,203 NLRB No 37. We will modify therecommended Order accordingly3Essex International, Inc,211 NLRB No. 112. If a rule prohibitingsolici-tation "during working time"is applied in such a way as to inhibit solicitationduring an employee's nonworking time, Member Penello would find unlaw-ful the application of the rule,but not the rule itself.a In reaching his finding,the Administrative Law Judge relied in part onThe Ohio Masonic Home,205 NLRB No. 65. Chairman Miller and MemberPenello distinguish the instant case fromThe Ohio Masonic Homeon thegrounds that the rule in the latter case was an oral prohibition of solicitationand distribution"on company time"as well as"on working time."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Team-stersUnion Local No. 7, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union, bydischarging or otherwise discriminating againstour employees because of their union or concert-ed activities.WE WILL NOT coercively, or otherwise unlawful-ly, interrogate our employees as to their unionactivities.WE WILL offer Marilyn Robinson, Alma Allen,Sandra Christopher, Cathy Cloinger, and WildaSwope immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-212 NLRB No. 9 64DECISIONSOF NATIONALLABOR RELATIONS BOARDdice to their seniority or other rights and privi-leges, and make them and Dorothy Aldrich andJanet Culbreath whole for any loss of pay suf-fered as a result of the discrimination againstthem.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join,or assist the above-named Union, or any otherlabororganization, - tobargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.QIC CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN. Administrative Law Judge: This casewas heard on August 14 and 15, 1973, in St. Joseph, Michi-gan, pursuant to charges duly filed and served,' and a com-plaint issued on June 18, 1973. The complaint presentsquestions as to whether the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended. In its answer, duly filed, the Respondent conced-ed certain facts with respect to its business operations, butitdenied all allegations that it had committed any unfairlabor practices.At the trial, the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, and tofile briefs. At the conclusion of the trial, oral argument washad by counsel for the General Counsel and the Respond-ent. The Respondent also submitted a brief. Upon the entire1The original charge was filed on May 10,1973 An amended charge wasfiled on May 29, 1973record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACTiTHEBUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation with its princi-pal office in St. Joseph, Michigan, is engaged in the businessof assembling electronic equipment and related products attwo plants, one located in St. Joseph (known as plant No.1) and the other about 1-1/2 miles distant at Stevensville(known as plant No. 2). Most of the events here in questionoccurred at the latter location. During the last calendaryear, a representative period, the Respondent manufac-tured, sold, and distributed products valued in excess of$90,000.Of this amount, products valuedin excess of$50,000 were furnished to the Heath Company which, inturn, annually purchases and receives goods and suppliesvalued in excess of $50,000 from points located outside theState of Michigan and annually sells products and suppliesvalued in excess of $50,000 directly to customers locatedoutside the State of Michigan. Upon the foregoing facts, theRespondent concedes, and I find, that QIC Corporation isengaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 7, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Union, or Teamsters, is a labor orga-nization within the meaning of the Act.111THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent, incorporated in March 1973, has a com-plement of from 8 to 13 employees at each of its two plants.During all times material herein Henry J. Lott was thecorporate president and Michael S. Garland was the man-ager at plant No. 2. QIC was engaged at that time in assem-bly work on a subcontract basis for the Heath Company. Inthe spring of 1973, all the production employees in theStevensville plant were assembling oscilloscopes, automaticfine tuners for television sets, stereo high-fidelity audioequipment, and high voltage power supplies. Heath provid-ed all the parts and QIC supplied the labor, with the lattercompany deriving its entire income from the work per-formed for Heath.On or about April 9, 1973,2 the Respondent effected achange inthe method of computing the piece work rate forthose who were paid on that basis. This immediately pro-voked much employee dissension. In a meeting with Man-ager Garland on April 13, the employees expressed theirdissatisfactionwith the changes made and with variousother aspects of their working conditions. The next day,seven of them went to a competitor and inquired as to job2All dates hereinafter are for the year 1973 unless otherwise specified. QIC CORPORATIONprospects there. On April 16, three of them were discharged.The next morning, all seven of these employees began pick-eting the plant. On April 18, the four employees who joinedthe dischargees on the picket line were dismissed. On April19, the Teamsters informed the Respondent by telephoneand telegram that it represented a majority of the employeesand requested recognition as their bargaining agent. Thestrike lasted 3 weeks and was then abandoned. None of theseven employees involved has been reinstated.B. The No-Solicitation RuleFor some while prior to the events in question the Re-spondent had in effect a series ofgeneralconduct ruleswhich it posted on bulletin boards throughout the plant.The posted notices stated that corrective discipline for vio-lation of any of the rules would range from a verbal repri-mand to disciplinary suspension and that serious infractionsor repeated violations might cause immediate discharge.Rule 8, which bans solicitation, prohibits "Solicitation ofany kind by any employee for any purposeduring workingtimein any part of the building or plant property." (Empha-sis supplied.) The Board has held insimilar casesthat theuse of the term "working time" in this context is ambiguousin that it can readily be interpreted by the employees asbanning solicitation at any time during the course of theworking day.Farah Manufacturing Company,187 NLRB601 (1970),and Campbell Soup Company,159 NLRB 74(1966). InFarah,the Board held that arule sophrased "maybe readily understood as prohibiting the distribution ofunion literature by employees on their own time in any part,of the plant premises, including nonworkingareas,duringthe course of the working day." (187 NLRB at 602.) InCampbell,the Board held thata rule againstdistribution"during employees' workingtime" and anotheragainst so-licitation "during Company working hours" were both un-lawful, because such "adjective phrases . . . are so broadand indefinite as to embrace activities of nonworking em-ployees during the times that others are working." (159NLRB at 82.)In the present case, it appears that the rule inquestion isas ambiguous as those which were held unlawful in bothFarahandCampbell.Consequently, the holding of theBoard in that lineof casesmust be applied here. "The riskof ambiguity must fall on the framer of the rule and not onthe employees who are placed under its proscription."AvonConvalescent Center, Inc.,200 NLRB No. 99 (1972). Accord-ingly,it isfound that the Respondent violated Section8(a)(1) of the Act by maintaining a no-solicitation rulewhich the employees might reasonably interpret as banningunionsolicitation during their nonwork time in any part ofthe plant.The Ohio Masonic Home.'205 NLRB No. 65(1973), and cases cited,supra.C.The Alleged Violations of Section 8(a)(3) and (1); Find-ings and Conclusions with Respect Thereto1.Preliminary factsIn the spring of 1973 the Respondent had about eightproduction employees at the Stevensville plant. All were65women. Most of them were paid on a piece rate, but one ortwo were paid by the hour. On or about April 9, the Compa-ny instituted a new wage structure that affected primarilythose paid on a piece rate. Some of the latter were workingon a component known throughout the record as a "102"and the others on what was knownas an"AFTS." PlantManager Garland testified that although the change in ratefor the latter component would allow the employee in-creased pay for an increase in production, the employeesconsidered the new rate established for assembling the 102as a reduction.Prior to the rate change, there had been considerabledissension among certain of the employees about problemsconnected with parts shortages. Prior to starting on theassembly of a component, a stock clerk issued the produc-tion worker the necessary parts. Since some of the productsrequired hundreds of parts, the stock clerk sometimes spentseveral hours in carefully counting out the required piecesthat the assembler would need for her job. One of the latter,Monnie Justen, frequently complained that the stock clerkshad miscounted and not given her sufficient pieces to com-plete her work. Dorothy Aldrich and Janet Culbreath, thestock clerks who were responsible for the issuance of theparts, were indignant whenever Justen voiced these com-plaints because they felt that Justen was taking parts out ofthe plant and assembling units at her home.' Since Justen'scomplaints required them to spend additional time eitherrecounting the original number issued, or in issuing,morepieces to supplement the original number, Aldrich and Cul-breath frequently complained to Manager Garland aboutwhat they characterized as "thievery" on Justen's part. InFebruary, and as a result of Aldrich's allegations, ,Garlandendeavored, but without success, to resolve the differencesbetween Justen and those in the stock parts room. Aldrichwas extremely vocal in protesting the management's failureto rectify what she charged was stealing by employee Jus-ten.4After the Respondent changed the piece rate on the 102assembly, Aldrich, although paid on salary herself, took upthe cause of the dissident piece workers who felt they werebeing subjected to a wage cut. Garland testified that in theweek subsequent to April 9, Aldrich's activities caused theemployees to band together. According to Garland, the pro-duction workers sided with Aldrich and "the cause was thena common one on their side as far as not only the ...thievery, but the 102 thing."On the afternoon of April 13, a Friday, the employees hadan impromptu meeting with Garland. At the hearing, coun-sel stipulated that during this meeting, Aldrich acted as3 It appears that, for a short while after the plant opened, employees werepermitted to do some of the assembly work in their own homes4 According to Garland, at the time of the dispute in February he toldAldrich and Justen that both of them "were doing a very good job." Hefurther testified that although Aldrich and Culbreath, as stock clerks, werevery irritated by Justen's complaints and attributed the shortages to theft onher part, the Company was not greatly concerned because even if the chargeswere true and Justen had taken some parts, those items by themselves didnot constitute anything of great value. Garland's casual attitude as to thismatter and his explanation for this indifference were difficult to comprehend.Whether Justen was, in fact, assembling units at home and had theRespondent's permission to do so is a question that is not answered by therecord. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDspokesman for the employees and that while it was in prog-ressthey and Garland discussed thievery within the plant,the new wage rate and break periods for the employees.There was wide discrepancy in the testimony of the witness-es asto the length of thismeeting.Garland thought that itlasted about 30 minutes. Several of the employees 5 crediblytestified that it lasted between 1 and 2 hours. Garland testi-fied that at the meeting no one mentioned union activitiesto him. On the other hand, he conceded that in their com-plaints about the Respondent's change in the piece rate, oneof the employees, he thought it was Aldrich, stated that theCompany was able to effectuate such a wage cut only be-cause the Stevensville plant was a nonunion shop. It is ap-parent from the credible testimony of several employeespresent that Aldrich made more than a passing reference totheir need for a union. Thus, Alma Allen testified that Al-drich told Garland "we needed a union and we was goingto try to get one." Wilda Swope testified that Aldrich statedthat "we should try to get a union in because of the way theywas cutting our wages," and Janet Culbreath testified thatAldrich told Garland that "we was going to try to get aunion in there if things didn't straighten up in the shop."That evening employees Aldrich, Allen, Culbreath,Swope, Christopher, Cloinger, and Robinson decided thaton the next morning they would go to a plant known asDon's Specialty and inquire about job prospects there.Don's was located in a nearby town and was engaged insubassembly contract work for Heath, just as was the Re-spondent.On the morning of April 14, a Saturday, Aldrich and thesix above-named employees went to Don's. There, in a briefconversation with the owner, they were informed that as theresult of a telephone call which he had received he wouldbe unable to hire them. Immediately after leaving Don'spremises, Aldrich telephoned the Respondent's plant. WhenGarland answered, she told him that she and the other sixemployees with her had just met with Don 6 who informedthem that he would be unable to hire, them because of amessage from a source he did not identify. In her protest toGarland on this occasion, Aldrich implied that the tele-phone call to which Don referred was a communicationfrom the Respondent.Thereafter that weekend the seven employees framed alist of grievances which they typed up and signed. On April16, and at the beginning of the shift that Monday morning,Culbreath presented this document to Garland, asked thathe give it to President Lott, and told him that the employeeswanted an answer within 8 hours. Garland said nothing, buttook the paper and turned it over to Lott.The list of employee grievances reiterated much of whathad been covered at the meeting in the plant that precedingFriday. Thus, the signatories requested,inter alia,that theRespondent reinstate the former piece rate for those work-ing on the 102, that all stockroom employees receive thesame rate, that employees known to have committed thiev-ery be dismissed, that President Lott stop checking on em-ployees, that all employees be notified of any benefits given5Eg,Alma Allen, Cathy Cloinger, and Janet Culbreath6 The last name of the owner of Don's Specialty does not appear in therecordanyone of their number, and that the employer and theemployees prepare a written "agreement book" (sic). Intheir petition, the signatories described themselves as an"employee's committee."2.The discharges of Aldrich, Culbreath and Robinson.On the afternoon of April 16, President Lott summonedMarilyn Robinson, Dorothy Aldrich, and Janet Culbreathto his office and told them that they were being terminated.A few days earlier Robinson had informed Garland that shewas giving 2 weeks' notice that she planned to resign. BothAldrich and Culbreath credibly testified that on the morn-ing of April 13, they were present when Robinson toldGarland thatsinceshe had been unable to find another job,she wanted to withdraw her resignation whereupon Garlandacceded to this request? On Monday afternoon, however,Lott told Robinson that since he had heard she planned toresign he would let her go immediately. He gave her noother reason for the termination.8About midday on April 16, Aldrich had another ex-change with Justen about a parts discrepancy. Thereaftershe went to Garland and told him, according to Garland,that "she was quitting, she was fed up with this MonnieJusten and this thieving thing...." Garland testified thatat the lime Aldrich was crying and very emotional. Hefurther testified that on an earlier occasion about a monthbefore Aldrich had come to him with a similar declarationand given him a week's notice that she was quitting. In thatinstance, however, according to Garland, he reassured herthat she was doing good work and that "after a couple ofdays she cooled down . . . and told me that she would justas soon stay there and I says well, fine." Aldrich testified,credibly and without contradiction, that on April 16, whenshe complained to Garland that Justen had again accusedher unjustly of shorting her 50 parts on a "set-up," she toldGarland that if he did not take action to eliminate thiscontinuing problem she was going to quit because she couldendure no more. According to Aldrich, Garland assured herthat as soon as President Lott returned to the plant thatafternoon "everything will be settled." 9Lott testified that after he informed Robinson of hertermination, he told Aldrich that since she had quit he wasgiving her her final pay checks. Lott conceded that Aldrichprotested that she had not quit and thereupon "made prettymuch of a scene about it." 10 Culbreath, who was present,credibly testified that when Lott told Aldrich she was beingterminated, she asked the reason and he told her that it wasbecause she had quit. According to Culbreath, Aldrichthereupon denied that she had done so and when she againasked the reason for her dismissal, Lott concluded the con-versation with the statement that he did not have to give hera reason. Immediately thereafter the Respondent's presi-dent turned to Culbreath and handed her her final pay'Garland testified that he could not recall this conversation He did notdeny that it could have occurred8 Sometime duringthe spring of 1973 Robinson marriedand her namebecameMarilyn Morgan However,sinceRobinson was the onlyname usedat theheanng, that usageismaintainedthroughoutthisDecisionThe quotation is from Aldrich's credible testimony10The quotation is from Lott's testimony QIC CORPORATIONchecks while telling her that she was being discharged forabsenteeism.The termination of the three employees occurred in Lott'soffice at the end of the shift that afternoon. While Lott wasengaged in the discharge proceedings, Allen, Christopher,Cloinger, and Swope, the four other employees who hadsigned the grievance petition, appeared at the office doorand witnessed the dismissal of their coworkers. All four ofthese employees credibly testified that after Lott dischargedCulbreath, he turned to them and declared that "the compa-ny no longer needs you either," whereupon they left thepremises."3.The strikeOn the morning of April 17, Aldrich, Culbreath, andRobinson, along with Allen, Christopher, Cloinger, andSwope, appeared at the plant entrance carrying picket signs.President Lott testified that early that morning he saw theseseven individuals outside the plant withsignsbearing thecaption "QIC on Strike" and other banners withsimilarinscriptions. The picketing of the plantentrancescontinuedfor approximately 3 weeks, after which it was discontinued.Aldrich testified that she first contacted the Teamsters onthe evening of April 13. It appears from the record, however,that the Teamsters did not participate in the original picket-ing. According to Aldrich, it was the employees themselveswho initially prepared the picketsignsand organized thepicket line. At some point later that week, the Teamsterssecured authorization cards from the employees. On aboutApril 19, by telephone and telegram, the Union notified theRespondent that it represented a majority of the productionworkers at the Stevensville plant and requested recognitionas the collective-bargaining agent of a unit made up of thoseemployees. At the same time the Teamsters offered to proveits claim to a majority by submitting the authorization cardsto an impartial third party for examination and counting.President Lott testified that after getting the Union's tele-phone call on April 19, he left his office and went into aroom at the plant where three technicians and one testerwere at work. Lott conceded that thereafter he questionedthe four employees as to whether any of them had heard talkof a union and that all of them responded that they hadheard nothing of a union recently."Lott testified that on April 18 he discharged Allen, Chris-topher, Cloinger, and Swope for having failed to notify theCompany that they would not be at work. Lott concededthat he knew that all of them were on the picket line. Gar-land similarly acknowledged that all of the pickets he sawhad signed the grievance petition which Culbreath present-ed to the management on the preceding Monday. Checksfor these four employees, dated April 19, and their W-2forms, were mailed to each of them that week. When under-going cross-examination at the hearing, lant ManagerGarland was asked why he thought these last described11Lottdenied that he discharged these four employees at this time. Heconceded,however,that he subsequently fired them for not calling in to workthe following day.12 Lott testified that one of the technicians told him that many monthsearlier,and at plant No.1,he had heard some discussion about a union.67individuals were striking. In response, he stated that heassumeditwas because of the discharge of three of theircoworkers on April 16 and because of the list of grievanceswhich the seven employees had presented to him that sameday.4.The Respondent's contentions as to the discharges;concluding findingsLott and Garland testified that they made the decision toterminate Aldrich, Culbreath, and Robinson on Saturday,April 14, and that they reached this conclusion after Aldrichtelephoned Garland that morning to tell him that she andsix of her colleagues had been rejected in a bid for employ-ment at Don's Specialty. Garland testified that at that pointhe and Lott decided to terminate Aldrich because she hadsolicited employees for a competitor, because "She also .. .had sided with the # 102's [piece workers] at the meeting onthis pay thing against the Company's system, although shewas not affected," and because of her abuse of break peri-ods. Garland testified that the decision to discharge Cul-breath was based on her absenteeism and her associationwith Aldrich. At one point he testified that the decision toterminate Robinson was based on the fact that several daysearlier she had given 2 week's notice of an intention toresign.Later, however, he testified that Robinson was dis-charged for the samereasons asAldrich and Culbreath.The objection that Aldrich was abusing her break periodswas not borne out by the record. The employee concededthat she often extended her break periods, but she alsotestified credibly that in February and March when Gar-land admonished all the employees to adhere to the timelimitson breaks he assured her that she could continue asshe had in the past. It was equally clear that the absenteeismcharge against Culbreath was without foundation. Cul-breath returned to the plant early in March after havingbeenon maternity leave. Subsequent to her return and be-fore her termination she was absent a total of approximately10 days. However, she credibly testified that in each in-stance when she was absent she telephoned Garland andsecured his permission to be off that day. Garland acknowl-edged that Culbreath had, in fact, done so, and also that, inthis connection, as a matter of policy with respect to absenc-es of the female employees he constantly assured them thattheir "family would come first...." Garland further con-ceded that he had no complaint about the work , habits ofeither Culbreath or Aldrich. According to Garland, "theyworked like dogs. They worked good. I have no complaintabout their work...."Lott testified that on April 14 he was concerned withAldrich because on the preceding day he observed her con-ferring with the other six employees who eventually signedthe list of grievances and that he considered this activity asbeing solicitation in violation of the Company'sno-solicita-tion rule. He further testified that he also was concernedbecause Aldrich had led a group of employees over toDon's, a competitor. Lott conceded that prior to their termi-nation he never discussed the Respondent's reasons forthese discharges with Aldrich, Culbreath, or Robinson. Itwas evident that both Lott and Garland put all three ofthese employees in the same category. As to Aldrich and 68DECISIONS OFNATIONAL LABOR RELATIONS BOARDCulbreath, Lott testified that they worked "side by side"and "they often actedjointly in stirring up troubles." Gar-land similarly characterized Aldrich and testified that shewas constantly "causing trouble and ... going to get ev-erything riled up." At the hearing, Garland conceded thatterminating Robinson on April 16 was earlier than she in-tended to quit, and went on to say that she was dismissedfor "a combination of the ... the same reasons the othergirls [Aldrich and Culbreath] were let go."Although Lott and Garland testified that the decision todischarge these three employees was made on Saturday,April 14, no notice to that effect was given to them whenthey reported for work on April 16, the following Mondaymorning. At the latter time, as found earlier, Culbreathpresented the management with the list of grievances whichshe and the other six employees had signed and demandedan answer from the Respondent within 8 hours. At the endof the day the employees received the Company responsewhen Lott notified Culbreath, Aldrich, and Robinson oftheir dismissal and told the remaining four petitioners that"the company no longer needs you either."If, as Lott and Garland testified, the decision to dischargeAldrich, Culbreath, and Robinson was reached on April 14,it seems unlikely that the announcement would have beendelayed until the end of the shift on the following Monday.The Respondent's pay period began on Monday and endedon Friday. Had the decision been made on the precedingSaturday, it would appear more likely that the three affectedindividuals would have been so informed at the time theyreported for work on Monday morning so that their sever-ance from the payroll would have been effectuated as of thepreceding Friday, the end of a pay period, rather than onMonday afternoon and I day into the next period.On the basis of the foregoing findings it is my conclusionthat, notwithstanding the likelihood that the dissatisfactionof Lott and Garland with Aldrich, Culbreath, and Robinsonwas discussed over the weekend, the decision to dischargethem was not made until after Culbreath presented the em-ployees' list of grievances on Monday morning and de-manded an answer to their petition before the end of theday.Although the Respondent conceded that it had no com-plaints about the work performed by Aldrich and Cul-breath,Garland objected to Aldrich because she was"causing trouble" and Lott objected to Culbreath becauseshe and Aldrich "often actedjointly in stirring up troubles."The "troubles" to which both referred, however, were large-ly the protected concerted activity in which both had en-gaged during the preceding week when the seven employeesprotested about the Respondent's cut back in the piece rateand, on April 13, under Aldrich's leadership, banded to-gether to complain about that and other working condi-tions. It was at this meeting that Aldrich told Garland thatthe employees needed a union and that they were going toget one. Lott testified that he felt that Aldrich's action thatafternoon constituted a violation of the company ruleagainst solicitation, a rule that earlier herein was found tobe violative of Section 8(a)(1) of the Act. He further allegedthat Aldrich was guilty of disloyalty when she and her co-workers sought employment on April 14 at the plant of acompetitor. In support of this contention, however, the Re-spondent offered no evidence of any conduct by Aldrich orthe other employees which exceeded the bounds of protect-ed concerted activity and which constituted disloyalty with-in the meaning of any decided cases.13 The employees werebound by no contract to remain with the Respondent and,as a result, were free at any time they wished to exerciseeconomic self-help and seek better payingjobs. On the find-ings set forth above, it is the conclusion of the undersignedthat the Respondent's decision to discharge these three em-ployees was not reached until the morning of April 16 whenCulbreath, on behalf of herself and the six others, presentedto Garland their list of grievances and gave the Respondent8 hours to submit an answer to their demands. The effortsof Aldrich, Culbreath, and their coworkers to secure a hear-ing from the Respondent's officials during the latter part ofthe preceding week and on the following Monday wereconsidered "troublemaking" by President Lott and Manag-er Garland. Under the standards established by the statutehere involved, hovever, these efforts were also protectedconcerted activity. On the foregoing findings it is my con-clusion that the primary motive for the dismissal of Aldrichand Culbreath was the Respondent's aversion to this con-certed activity. Consequently, by their discharge, the Re-spondent violated Section 8(a)(1) of the Act.Metal PlatingCorporation,201 NLRB 203 (1973);Southern Pine ElectricCooperative,104 NLRB 834, 835, (1953) enfd. 218 F.2d 824(C.A. 5, 1955), cert. denied 350 U.S. 830;N.L.R.B.v.Ken-nametal, Inc.,182 F.2d 817, 818-819 (C.A. 3, 1950).A week earlier, Robinson had first given 2 weeks' noticethat she planned to resign and then, as found above, onApril 13, she told Garland that she wanted to withdraw thatrequest. On cross-examination, Garland conceded that thecause of her discharge on April 16 "was a combination of... the same reasons the other girls [Aldrich and Cul-breath] were let go." Since it has already been found that thelatterwere discriminatorily terminated, it is my furtherconclusion that by the discharge of Robinson the Respon-dent likewise violated Section 8(a)(1) of the Act.The Respondent denied that it discharged Allen, Cloing-er,Christopher, and Swope on the same afternoon that itterminated Aldrich, Culbreath, and Robinson. Lott testifiedthat the former were terminated on April 18, for havingfailed to notify the Company that they would not be atwork. At that point these four employees had been picketingthe plant for 2 days. President Lott conceded that on April17 and 18 he had seen all four of them on the picket line withtheir strike banners. Plant Manager Garland acknowledgedthat he knew these employees were striking and that he13Thus, there was no evidence that Aldrich disparaged her employer'sproduct(N L R B v LocalUnionNo 1229, International Brotherhood ofElectricalWorkers,346 U S 464, 475-478 (1953),Patterson-Sargent Co,115NLRB 1627, 1629-1631 (1956)), promoted an unlawful boycott of theRespondent's merchandise(Hoover Company v N L R B,191 F 2d 380,382-390 (C.A 6, 1951)), unlawfully interfered with the Respondent's commer-cial interests(N L R B v Red Top,Inc, 455 F 2d 721, 727-728 (C A. 8,1972)), or pilfered its office files(N L R B v Clearwater Finishing Co,203F 2d 938, 939 (C A 4, 1953)) Nor was her conduct in any manner similar tothe unprotected activities of the licensed employment agent involved inBoeing Airplane Co v N L R B,238 F.2d 188, 189-195 (C A 9, 1956) QIC CORPORATION69assumed they were doingso becauseof the three dischargeson April 16 and because of the grievances which the,em-ployees had submitted on that same date. Under these cir-cumstances, it is clear that the employees were engaged inprotected concerted activities and, on the basis of the testi-mony offered by the Respondent's principal witnesses, thatthe Company was well aware of this fact. Consequently,Lott's termination of Allen, Christopher, Cloinger, andSwope constituted a discharge for striking.It iswell estab-lished, and the undersigned finds, that by such action theRespondent violated Section 8(a)(1) of the Act.N.L.R.B. v.WashingtonAluminumCo.,370U.S. 9, 13-18 (1962);N.LR.B. v. Tyler Pipe & Foundry Co.,410 F.2d 1061, 1062-1063 (C.A.D.C., 1969);N.L.R.B. v. City Yellow Cab Com-pany,344 F.2d 575, 582 (C.A. 6, 1965);N.L.R.B. v. Greens-boro Coca Cola Co.,180 F.2d 840, 843-844 (C.A. 4, 1950);Carter Carburetor Corp. v. N.L.R.B.,140 F.2d 714, 718 (C.A. 8, 1944);N.L.R.B. v. Peter Cailler Kohler Swiss Choco-latesCo.,130 F.2d 503, 505 (C.A. 2, 1942).14Two other employees, Wanda Shagonaby and SylviaSpaulding, made brief appearances on the picket line. At thetime Shagonaby was on sick leave and Spaulding was onvacation. Neither was discharged.In itsbrief, the Respond-ent contends that this was because it knew that both of theseemployees had valid excuses for not being at work. As toAllen, Christopher, Cloinger, and Swope, however, the Re-spondentarguesthat they violated a plant rule requiringthat the Company be notified of a projectedabsence and,as a consequence, they were lawfully discharged for violat-ing this rule. There is no merit to this argument. InWashing-ton Aluminum,supra,the Supreme Court considered, andrejected,a similarargument by the employer in that case.There the employees involved walked off the job in protestover the abnormal cold that prevailed in their shop on aparticular January day when the furnace was not working.The employer argued that they were not discharged for theirprotected concerted activity in walking off the job, but rath-er for their violation of a shop rule requiring that they securepermission from their foreman before leaving their work. Inrejecting this argument, the Supreme Court stated:Section 10(c) of the Act does authorize an employer todischarge an employee for "cause" and our cases havelong recognized this right on the part of an employer.(See,e.g.,Labor Board v. Jones & Laughlin Steel Corp.,301 U.S. 1, 45) But this, of course, cannot mean that anemployer is at liberty to punish a man by discharginghim for engaging in concerted activities which § 7 ofthe Act protects. And the plant rule in question herepurports to permit the company to do just that for iti4The complaint also alleged that the Respondent violated Sec. 8(a)(3) bythese discharges.However, it was not established that the Respondent wasaware that the Teamsters had arrived on the scene until the demand forrecognition was made onApril 19.Since this was at least a day after PresidentLott terminated the four strikers, the'record does not support the allegationthat the ternnnation of these employees also violated Sec. 8(aX3). On theother hand, whether their discharge is found to be a violation of Sec 8(a)(3)or (1), the Board has held that the same remedy is necessary to effectuate thepolicies of the Act.Nemec Combustion Engineers,100 NLRB 1118, 1119(1952), enfd.sub nom. N.LR B v. Martin, et al.,207 F 2d 655 (C.A 9, 1953),cert denied347 U.S. 917.would prohibit even the most plainly protected kindsof concerted work stoppages until and unless the per-mission of the company's foreman was obtained. [370U.S. at 16-17.1Earlier, it was found that on April 19, and subsequent tothe Union's demand for recognition, President Lott ques-tioned several of the employees who were then in the plantas to whether they knew anything about the Union. In viewof the fact that at that point the Respondent had discrimina-torily discharged a total of seven employees for having en-gaged in protected concerted activity, I conclude that Lott'sinquiry was coercive and a violation of Section 8(a)(1) of theAct.D. Eligibility of the Strikers for ReinstatementAs employees who were discriminatorily discharged, allof the seven here involved are entitled to their former jobs,or substantially equivalent positions, unless by misconductduring their concerted activity they forfeited that right. TheRespondent contends that some, at least, engaged in suchprohibited conduct. These cases will now be considered.As found earlier, the picketing extended over a 3-weekperiod. President Lott testified that during that time thenonstriking employees often had difficulty getting to workand that on many occasions he had to call the BerrienCounty sheriff to the scene. Lott's testimony, however, waslacking in specificity and it was largely unsupported by thetestimony of other witnesses for the Respondent. PlantManager Garland testified "I don't remember too muchdifficulty [entering and leaving the plant] ... I don't re-member standing there and them [the pickets] obstructingme.... " James Keller was a supervisor at plant No. 1 andin the course of his duties often visited the Stevensvillefactory. He testified that while the strike was in progress hewas at the latter plant on 20 or more occasions, but that henever had any trouble crossing the picket line and that noone yelled or cursed at him as he did so. It is my conclusionthat the record does not support the Respondent's conten-tion that the pickets either individually, or collectively, en-gaged in unprotected concerted activity by blockingingressor egressat the plant during the strike.15Lott also testified that the strikers spread tacks on thedriveway. However, he conceded that he had no knowledgeas to any individuals who might have been responsible. Thestrikerswho testified credibly denied having thrown anytacks on the roadway. Supervisor Keller, who, as foundearlier, visited the plant more than 20 different times duringthe strike, testified that he never saw any tacks on or aboutthe entrance. Only employee Deckert testified that he hadseen tacks on the premises. According to Deckert, about 2weeks after the strike began he found some tacks in theplant parking lot and he and employee Osgood picked them15 It appears that during the course of the strike a varietyof criminalcharges werefiled by the Company against the strikers and also by thestrikers against certain nonstrikersAt the trial of the presentcase,the partiesstipulated that inJuly 1973, andas the result of an agreement betweenCounsel forthe Respondent and BusinessAgent Reynolds, allof thesecharges and counterchargeswere dropped 70DECISIONSOF NATIONALLABORRELATIONS BOARDup.Deckert's testimony, however, did not implicate anyspecific striker. Consequently, the undersigned concludesthat the record fails to establish that any employee involvedin this case was responsible for placing tacks on or about theplant premises.As often happens during the course of a strike, some ofthe pickets shouted a variety of epithets at their nonstrikingcolleagues. This, apparently, occurred more frequently dur-ing the early days of the picketing. Manager Garland testi-fied that subsequent to the outset of the strike the Unionassumed direction of the picket line and thereafter the pres-ence of the organizer was, as he described it, "a quietingfactor." In any event, among the strikers, Allen and Swopecredibly denied that they had engaged in any name callingor the shouting of obsenities. Christopher and Cloingercredibly testified that their vocalizing was limited to des-cribing the nonstrikers as "scabs," "pigs," "bitches" and"sons-of-bitches." Culbreath acknowledged that she hadshouted obscenities at most of the employees who enteredthe plant, characterizing them as "sons-of-bitches," "bitch-es," and "bastards." Aldrich similarly conceded that sheoften shouted obscenities at the nonstrikers. There was alsotestimony that Culbreath made obscene hand gestures tosome of those entering or leaving the factory.16In an often quoted passage inLongview FurnitureCompa-ny, 100 NLRB 301, 304 (1952), enfd. as modified 206 F.2d274 (C.A. 4, 1953), the Board stated:Although the Board does not condone the use of abu-sive and intemperate language it is common knowledgein a strike where vital economic issues are at stake,striking employees resent those who cross the picketline and will express their sentiments in language notaltogether suited to the pleasantries of the drawingroom or even to courtesies of parliamentary disputa-tion. Thus, we believe that to suggest that employees inthe heat of picket line animosity must trim their expres-sion of disapproval to some point short of the utteranc-es here in question, would be to ignore the industrialrealities of speech in a workday world and to imposea serious stricture upon employees in the exercise oftheir rights under the Act.See also,Republic Steel Corp v. N L.R.B.,107 F.2d 472, 479(C.A. 3, 1939), cert. denied 309 U.S. 684;Terry Coach Indus-tries, Inc.,166 NLRB 560, 564 (1967), enfd. 411 F.2d 612(C.A. 9, 1969);Hugh H. Wilson Corporation v. N.L.R.B., 414F.2d 1345, 1356, fn. 20 (C.A. 3, 1969), cert denied 397 U.S.935 (1970). Similarly, in the present case, I conclude that,with the exceptions noted later as to Aldrich and Cul-breath, the vulgar, obscene statements that were made bycertain of the pickets, notwithstanding their at times offen-sive character, do not justify the Respondent's refusal toreinstate them.16Culbreath likewise testified that at times she called out to the employeeswho crossed the picket line that she would"whip their ass " At the hearingshe credibly testified that she was 5 feet 1 inch tall and that she weighed 94pounds in view of her obviously diminutive stature it would not appear thatwhatever she said on the picket line, regardless of its stridency, could havesounded ominous to anyone who saw her at the time the remarks wereutteredFor a time after the strike started, Lott and Garland wereharassed with crank telephone calls. Both handled the situa-tion by securing unlisted numbers. Keller testified that dur-ing the first week of the strike he received a telephone callinwhich a man whom he could not identify asked thatKeller relay a message to Garland that someone was goingto beat him up. Keller further testified that in mid-July hereceived another anonymous telephone call, this time froma woman in which he was asked to tell both Garland andLott that they were to be beaten. None of the Respondent'sofficialswas able to identify any of these callers.The Incidents Involving Aldrich and CulbreathJames L. Deckert, a technician who worked throughoutthe strike, testified that over a period of 9 weeks he receiveda seriesof five telephone calls at night and while at hishome, from one whom he recognized as Janet Culbreath.Thus, Deckert testified as follows:In the first call, about one week after the strike began,Culbreath called Deckert "a no good slob," as well as aseries of obscene characterizations, and declared "I'm goingto kill you." Deckert testified that he did not consider thislanguage serious and at the time "thought it was funny."In the second call, about a week later, Culbreath openedthe conversation with the statement "Hi, Jim-How wouldyou like to die tonight?" Thereafter, she called him a "bas-tard" along with several other appellations of a more ob-scene character and concluded with the question "Howwould you like to have a bomb in your car?" Deckert testi-fied that, in contrast with his reaction to the first call, on thisoccasion he was alarmed by the conversation and reportedthe matter to the Berrien County Police Department.About 2 weeks later, Culbreath called again. On this oc-casion, however, Deckert hung up the receiver as soon as herecognized her voice.Shortly thereafter, Deckert received another telephonecall from Culbreath and this time she asked that Deckertaccompany her to a restaurant. Deckert declined and closedthe conversation.At some point during the strike Deckert swore out amisdemeanor complaint against Culbreath charging herwith having damaged his car as he was entering the plantdriveway. In July he asked that this charge be dropped.Deckert testified that a short while later he received a verybrief telephone call from Culbreath in which she stated"Thank you for dropping the charges, you bastard."Culbreath denied that she had ever telephoned Deckertor that she had ever had any of the conversations which heattributed to her.Deckert was a credible witness. His narrative as to theseries of telephone conversations was replete with detailswhich withstood a searching cross-examination. There wasno apparent reason for Deckert to fabricate the testimonywhich he gave against his coworker and the manner inwhich he testified had a persuasive ring of conviction. Al-though Culbreath was a generally credible witness, as hasbeen found earlier in this decision, as to thisissue, it is theconclusion of the undersigned that in this instance Deckertwas the more credible, that the telephone conversationsoccurred substantially as he testified, and that Culbreath QIC CORPORATION71was the other party involved.Douglas Osgood, another technician and a nonstriker,testified that on about April 21 and after the strike began,he and his fiancee were at a shopping center in the areawhen Aldrich and Culbreath appeared behind them. Ac-cording to Osgood, both Aldrich and Culbreath followedhim and his fiancee to his car, all the while making obscenegestures and remarks. Osgood testified that as he and hisfriend were leaving the parking lot, Aldrich and Culbreathfollowed him in an automobile, sounding their horn andbumping into the back of his car.Both Aldrich and Culbreath denied having seen Osgoodat the shopping center and they denied having engaged inany of the conduct which he attributed to them. In thisinstance,however, Osgood was the more credible. It is theconclusion of the undersigned that the incident in questionoccurred substantially as Osgood described it.During the latter part of June, and after the strike hadended, Aldrich encountered Martha Jenkins, a tester at theplant and an employee who had worked during the strike,as the latter was leaving Ron's Super Market. Aldrich testi-fied that on this question she told Jenkins "some day I wasgoing to come back into QIC and go to work and . . . whenI do, Martha, you'll never walk across another damn picketline." Aldrich further testified that she concluded the con-versation by telling Jenkins that "she had better get in hercar . . . before I change my mind.... " Jenkins corrobo-rated the foregoing version of what Aldrich said to her. Shealso added that during the conversation Aldrich stated"Martha, I'm going to whip your ass all overBenton Har-bor...Aldrich was a large woman, substantially larger than Jen-kins. In view of her size, and her obvious animosity, evenas she recounted the incident while a witness in the case atbar, Aldnch's threats to Jenkins of a whipping or beatingwere not to be taken lightly. Earlier herein Culbreath'sthreats of violence on the picket line were found innocuous.Her threats to Deckert, however, are not to be consideredin thesamelight.Questions such as "How would you liketo die tonight?" "How would you like to have a bomb inyour car?" and statements suchas "I'm goingto kill you,"made over the telephone and in a night time call to the homeof an employee, are obviouslymenacingin the extreme. Theother incident wherein Aldrich and Culbreathwere in-volved in an attempt to embarrass nonstriker Osgood, byitself,might not justify denial of reinstatement rights. How-ever,when considered in the light of Aldrich's admittedthreat of physical violence against Jenkins and the ominoustelephone threats which Culbreath made to Deckert, it is myconclusion that by all of such conduct both have forfeitedtheir right to return to work for the Respondent.FirestoneTire & Rubber Co. v. N.L.R.B.,449 F.2d 511, 512-513(Whitehead) (C.A. 5, 1971);Kohler Company,148 NLRB1434, 1452 (1964), enfd. 345 F.2d 748 (C.A.D.C., 1965),cert. dewed 382 U.S. 836;The Philip Carey ManufacturingCompany,140NLRB 1103, 1132 (1963), modified andenfd. 331 F.2d 720 (C.A. 6, 1964).CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.-2.By discharging Dorothy Aldrich, Alma Allen, SandraChristopher,Cathy Cloinger, Janet Culbreath,WildaSwope, and Marilyn Robinson, thereby discouraging pro-tected concerted activity, the Respondent has engaged, andis engaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3.The Respondent further violated Section 8(a)(1) of theAct by maintaining an unduly broad rule against solicita-tion and by interrogating employees concerning union ac-tivities.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.By certain unprotected activity in which they engagedduring the course of the strike and thereafter, Dorothy Al-drich and Janet Culbreath forfeited their rights to reinstate-ment.6.The General Counsel has not proved by a preponder-anceof the evidence that the Respondent interfered with,restrained, or coerced its employees in the exercise of therights safeguarded by the Act, except by the specific actsand conduct found herein to have been violative.THE REMEDY4Having found that the Respondent has engaged in certainunfair labor practices, it will be recommended that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatorily ter-minated Marilyn Robinson on April 16, 1973, and AlmaAllen, Sandra Christopher, Cathy Cloinger, and WildaSwope on April 18, 1973, the Administrative Law Judge willrecommend that the Respondent be ordered to offer themimmediate and full reinstatement without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered fromthe time of their discharge to the date of the Respondent'soffer of reinstatement. The backpay for the foregoing em-ployees shall be computed in accordance with the formulaapproved in F.W.Woolworth, Company,90 NLRB 289(1950), with interest computed in the manner and amountproscribed inIsis Plumbing & Heating Co.,138 NLRB 716,717-721 (1962). It will also be recommended that the Re-spondent be required to preserve and make available to theBoard, or its agents, on request, payroll and other recordsto facilitate the computation of backpay due.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, theundersigned hereby issues the following recommended: 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER17QIC Corporation, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees because of their union or concertedactivities.(b)Coercively, or otherwise unlawfully, interrogating itsemployees as to their union activities.(c)Maintaining a rule forbidding employees from engag-ing in solicitation during their nonwork time in any area ofits premises.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or engage in concerted activities for the purposeof collective bargaining or other mutual aid, or to refrainfrom any or all such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to Marilyn Robinson, Alma Allen, Sandra17 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec 102 48of theRules andRegulations,be adoptedby theBoard and become itsfindings,conclusions,and Order, and all objectionsthereto shall be deemedwaivedfor all purposesChristopher, Cathy Cloinger, and Wilda Swope immediateand full reinstatement to their former jobs, or, if any ofthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges and make them whole in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessary,or appropriate, to analyze the amount of backpay due.(c)Post at its plant in Stevensville, Michigan, copies ofthe attached notice marked "Appendix." 18 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being duly signed by the Respondent's au-thorized representative, shall be posted by it for a period of60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "